Citation Nr: 0604581	
Decision Date: 02/16/06    Archive Date: 02/28/06

DOCKET NO.  03-35 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for skin rashes of the 
face, scalp, and groin area, to include as secondary to 
exposure to herbicides (Agent Orange).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel

INTRODUCTION

The veteran served on active duty from March 1968 to March 
1970.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans' Affairs (VA), Regional 
Office (RO), which denied entitlement to the benefit sought.  
In January 2005, the veteran testified before the undersigned 
at a Travel Board hearing conducted at the Philadelphia RO.  
In April 2005, this case was remanded by the Board for 
additional evidentiary development.  The case is again before 
the Board for appellate consideration.  


FINDING OF FACT

The veteran's diagnosed seborrheic dermatitis and fungal 
infection are not related to his period of service, and are 
not presumptively related to herbicide exposure.


CONCLUSION OF LAW

Chronic skin rashes of the face, scalp, and groin area, 
diagnosed as seborrheic dermatitis and a fungal infection, 
were not incurred in or aggravated by service, nor may a skin 
disorder be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116(f), 5103(a), 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303(b), 
3.307(a)(6)(iii), 3.309(e) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below. 

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The Court's decision in Pelegrini, supra, held, in part, that 
a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision in a claim for VA 
benefits.  

In the instant case, the veteran filed his claim in February 
2002.  He was then sent a VCAA notification letter in May 
2002.  The rating action denying his claim was issued in July 
2002.  The May 2002 letter informed him of the evidence that 
was needed to substantiate his claim.  He was told what 
evidence and information he could submit and what evidence 
and information VA would obtain in his behalf.  He was also 
sent a statement of the case (SOC) in November 2003 and a 
supplemental statement of the case (SSOC) in September 2005, 
which included the provisions of 38 C.F.R. § 3.159, the 
regulation that implemented the VCAA.  This included the same 
information as the letter sent in May 2002, as well as 
notification that he could submit any evidence relevant to 
his claim.

Clearly, since the veteran was informed of the VCAA 
provisions prior to the rating action denying his claim, 
there is no timing issue involved in this case under 
Pelegrini, supra.  In addition, the above makes it quite 
clear that the veteran was properly informed of the 
notification and assistance provisions of the VCAA and its 
implementing regulation, 38 C.F.R. § 3.159.  Therefore, the 
Board may proceed to the merits of the veteran's claim.

II.  Applicable laws and regulations

Under 38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303(a) (2005), a veteran is entitled to disability 
compensation for disability resulting from personal injury or 
disease incurred in or aggravated by service.

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For the showing of a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. 3.303(b) (2005).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during 
such service, unless there is affirmative evidence that 
establishes that the veteran was not exposed to any such 
herbicide agent.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 
2005); 38 C.F.R. § 3.307(a)(6)(iii) (2005).  "Service in the 
Republic of Vietnam" means actual service in-country in 
Vietnam from January 9, 1962, through May 7, 1975, and 
includes service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) (2005).  See VAOPGCPREC 7-93 (holding that 
service in Vietnam does not include service of a Vietnam era 
veteran whose only contact with Vietnam was flying high-
altitude missions in Vietnamese airspace); and VAOPGCPREC 27-
97 (holding that mere service on a deep-water naval vessel in 
waters off-shore of the Republic of Vietnam is not qualifying 
service in Vietnam).

The regulation at 38 C.F.R. § 3.309(e) (2005) reads as 
follows:

(e) Disease associated with exposure to certain herbicide 
agents. If a veteran was exposed to an herbicide agent during 
active military, naval, or air service, the following 
diseases shall be service-connected if the requirements of § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
*	Chloracne or other acneform disease consistent with 
chloracne  
*	Type 2 diabetes (also known as Type II diabetes mellitus 
or adult-onset diabetes)  
*	Hodgkin's disease 
*	Chronic lymphocytic leukemia
*	Multiple myeloma
*	Non-Hodgkin's lymphoma
*	Acute and subacute peripheral neuropathy 
*	Porphyria cutanea tarda
*	Prostate cancer
*	Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea)
*	Soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma) 
Note 1: The term soft-tissue sarcoma includes the following:  
*	Adult fibrosarcoma
*	Dermatofibrosarcoma protuberans
*	 Malignant fibrous histiocytoma
*	Liposarcoma
*	Leiomyosarcoma
*	Epithelioid leiomyosarcoma (malignant leiomyoblastoma)
*	 Rhabdomyosarcoma
*	Ectomesenchymoma
*	Angiosarcoma (hemangiosarcoma and lymphangiosarcoma)
*	Proliferating (systemic) angioendotheliomatosis
*	Malignant glomus tumor
*	Malignant hemangiopericytoma
*	 Synovial sarcoma (malignant synovioma)
*	Malignant giant cell tumor of tendon sheath
*	Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas
*	Malignant mesenchymoma
*	Malignant granular cell tumor
*	Alveolar soft part sarcoma  Epithelioid sarcoma
*	Clear cell sarcoma of tendons and aponeuroses
*	Extraskeletal Ewing's sarcoma
*	Congenital and infantile fibrosarcoma
*	Malignant ganglioneuroma 
Note 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  

After the evidence in a case has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, supra.

III.  Factual background and analysis

The relevant evidence of record includes the veteran's 
service medical records.  There was one notation of an 
axillary nodule in April 1968.  No other skin complaints were 
made during service.  At the time of the February 1970 
separation examination, his skin was noted to be normal.

A VA outpatient treatment record from July 1999 referred to 
his complaints of a skin rash.  He had scaly skin over the 
axilla, chest, and inguinal areas.  An April 5, 2002 note 
mentioned his complaints of a rash over the lower back and 
buttock areas, as well as over the posterior thigh for the 
past month, which was associated with itching.  The diagnosis 
was fungal infection over the axillary and inguinal areas.

VA examined the veteran in July 2002.  He stated that while 
in Vietnam, as well as shortly after service, he had a 
pruritic rash on the scalp.  On examination, his scalp was 
normal.  He stated that over the past two to three years, he 
had had pruritic dermatitis on the hands.  On the dorsal 
aspect of the left hand, and minimally on the right, he had 
circinate, hypopigmented dermal dermatitis.  He also referred 
to dryness of the ankle area of both legs for the past year 
and a half.  This was noted to be quite pruritic at times.  
On examination, the skin of the ankles was normal.  The 
diagnoses were probable granuloma annulare and probable 
lichen simplex chronicus.

The veteran was subsequently treated by VA on an outpatient 
basis.  In September 2002, he had seborrhea of the scalp and 
the ears, as well as some scattered keratoses about the face.  
In December 2002, he had a fungal infection over the axillary 
and groin areas.  In June 2003, he was noted to have two main 
problems.  One was seborrhea of the scalp, which was doing 
well with Nizoral shampoo.  His hands, particularly the left, 
had dermal nodules.  Some were circinate in fashion, typical 
of granuloma annulare.  He stated that this condition had 
been present for years.

In January 2005, the veteran testified before the undersigned 
at a Travel Board hearing conducted at the RO.  He stated 
that he had not sought treatment for his complaints in 
service because he had not had the time to report to sick 
call.  He said that he sought treatment for skin complaints 
within one year of his separation from service.  He said that 
he had not had any trouble with his skin prior to service, 
and that he had not handled any chemicals since his 
discharge.

The RO then obtained the veteran's Social Security 
Administration records, which noted that his primary 
diagnosis was anxiety related disorders; there was no 
secondary diagnosis made.  A work history report noted that 
the veteran had worked from 1981 to 2002 for the Roche 
Pharmaceutical Company, as a chemical operator.  He stated 
that he would handle drum containers, taking them out for 
disposal.  These records contain copies of many VA outpatient 
records already included in the record.  A January 2002 note 
found no skin conditions, noting no rashes, lesions, growths, 
or ulcers.  The veteran was also hospitalized for the 
treatment of PTSD between January 17 and March 1, 2002; that 
hospital report did not note any problems with his skin.

After a careful review of the evidence of record, it is found 
that entitlement to service connection for claimed skin 
rashes of the face, scalp, and groin area has not been 
established.  Initially, there is no indication that the 
veteran suffers from a chronic skin disorder that had its 
onset during service.  While there was one mention of an 
axillary nodule made in 1968, there is no indication in the 
service medical records that this constituted the onset of a 
chronic skin disorder.  This conclusion is supported by the 
remainder of the service medical records developed between 
April 1968 and his discharge in February 1970, which made no 
further mention of any skin complaints, and the normal 
February 1970 separation examination.  The veteran has 
claimed that he sought treatment within one year of his 
discharge; however, there are no objective records of such 
treatment available.  Therefore, it cannot be found that 
service connection on a direct or chronic basis has been 
established.

Nor is there is any suggestion that he is entitled to service 
connection under the provisions of 38 C.F.R. § 3.309(e) 
(2005).  The veteran, who served in Vietnam, is presumed to 
have been exposed to Agent Orange during his service.  
However, there is no indication that the veteran has ever 
been diagnosed with chloracne or any other acneform disease 
consistent with chloracne.  Rather, he has been diagnosed 
with seborrheic dermatitis, a fungal infection, probable 
granuloma annulare, and probable lichen simplex chronicus, 
none of which may be presumed to be related to exposure to 
herbicides in service.  Moreover, he has not presented any 
evidence that would show a causal connection between his 
diagnosed disorders and exposure to herbicides in service.  
Therefore, entitlement to service connection under the 
provisions of 38 C.F.R. § 3.309(e) has not been established.

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for rashes of the face, scalp, and 
groin area.


ORDER

Entitlement to service connection for skin rashes of the 
face, scalp, and groin area as secondary to exposure to 
herbicides (Agent Orange) is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


